230 Ga. 221 (1973)
196 S.E.2d 443
CURRY
v.
THE STATE.
27626.
Supreme Court of Georgia.
Submitted December 12, 1972.
Decided March 8, 1973.
Glenn Zell, for appellant.
Lewis R. Slaton, District Attorney, Carter Goode, Joel M. Feldman, Arthur K. Bolton, Attorney General, Harold N. Hill, Jr., Executive Assistant Attorney General, Courtney Wilder Stanton, Thomas W. Greene, Assistant Attorneys General, for appellee.
HAWES, Justice.
Robert Curry was convicted of two counts of armed robbery and sentenced to life imprisonment on each count. He made a motion for a new trial on the general grounds only, which was overruled, and he appeals.
1. In his first ground of enumerated error, appellant complains of the failure of the court to charge the jury without request that before they could consider any confession of the accused they must first find that appellant was fully advised of his constitutional rights *222 and that he confessed freely and voluntarily. No confession was introduced against appellant. The transcript shows that the appellant made an incriminating statement to police officers after his arrest which was reduced to writing, and a part thereof introduced against him on the trial. However, the statement clearly fell short of a confession (O'Neal v. State, 213 Ga. 232, 234 (98 SE2d 376)), and for this reason the court was not required to charge on confessions. Furthermore, it is well established in this state that in the absence of a timely written request therefore it is not error for the court to fail to charge upon this subject. Harvey v. State, 216 Ga. 174 (2) (115 SE2d 345); Ivy v. State, 220 Ga. 699, 704 (141 SE2d 541). This ground of enumerated error shows no cause for a new trial.
2. The only other complaint is that the court erred in overruling appellant's motion for a new trial which was on the general grounds only. As to this contention, it is sufficient to say that we have carefully reviewed the evidence and it was ample to support the verdicts of "guilty" as to each count.
Judgment affirmed. All the Justices concur. Gunter, J., concurs specially.